Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, claim 14 claims a density range of “1.2 to 1.6” with no unit of measure listed. The examiner is assuming for the purpose of this examination that the applicant intended the unit of measure to be g/cm3, however the claim must have this unit defined in order to be properly clear and defined. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyomoto et al (USPGPub 2012/0197407) in view of Minigawa et al. (USPGPub 2016/0008520) and further in view of Jones et al. (US5879387).
Regarding claims 1-4 and 12-13, Kyomoto teaches that it is known to coat PEEK sliding surface for medical implants (claim 8) with an aqueous solution comprising phosphorylcholine groups and thereafter exposing the surface to ultraviolet radiation in order to crosslinking the coating onto the surface (Example 1).  Kyomoto fails to teach wherein the coating composition further comprises a water soluble inorganic salt.  However, Minigawa teaches that it is known to use both phosphorylcholine 
Regarding claims 5-7, given that Kyomoto teaches a monomer concentration of 0.1-2 mol/L and that the rejection upon is based upon replacing at least some but not all of prior art range of monomer 
Regarding claim 8, Kyomoto teaches a coating thickness range that overlaps the range of the current claims [0079].
Regarding claims 9-11, Kyomoto teaches exposure times in the claimed range [0064-0073].
Regarding claim 15, Kyomoto further teaches wherein the PEEK may be reinforced (claim 8).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyomoto et al (USPGPub 2012/0197407) in view of Minigawa et al. (USPGPub 2016/0008520) and further in view of Jones et al. (US5879387)  as applied to claims 1-13 and 15 above and further in view of Izamshah et al. (“Study of surface roughness on milling unfilled-polyetheretherketones engineering plastics” Procedia Engineering, 2013, Vol. 68, pp. 654-660).
Regarding claim 14, the teachings of Kyomoto in view of Minigawa and further in view of Jones are as shown above.  Kyomoto in view of Minigawa and further in view of Jones fails to explicitly state that density of the PEEK used.  However, Izamshah teaches that PEEK used for medical implants (abstract) is known to have a density as claimed (Table 1). Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a PEEK having the density employed by Izamshah in the invention of Kyomoto in view of Minigawa and further in view of Jones as a simple substitution of one known element for another wherein the results would be predictable.  See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyomoto et al (USPGPub 2012/0197407) in view of Minigawa et al. (USPGPub 2016/0008520) and further in view of Jones et al. (US5879387) as applied to claims 1-13 and 15 above and further in view of Katrana et al. (USPGPub 2011/0118846).
Regarding claim 16, the teachings of Kyomoto in view of Minigawa and further in view of Jones are as shown above.  Kyomoto in view of Minigawa and further in view of Jones fails to teach wherein the substrate material is a crosslinked material.  However, Katrana teaches that is it known to use vitamin E stabilized highly crosslinked polyethylene (HXLPE) as a substitute for PEEK in implant layers used in sliding joints of prosthetics [0048][0069].  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the HXPLE of Katrana as a simple substitute for the PEEK in the invention of Kyomoto in view of Minigawa and further in view of Jones wherein the results would have been predictable.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342.  The examiner can normally be reached on Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW J BOWMAN/Examiner, Art Unit 1717